United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Jacksonville, FL, Employer
)
___________________________________________ )
R.M., Appellant

Appearances:

Docket No. 08-1181
Issued: November 19, 2008

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2008 appellant filed a timely appeal from a December 5, 2007 decision of
the Office of Workers’ Compensation Programs which denied his reconsideration request
without conducting a merit review. Because more than one year has elapsed between the most
recent merit decision of the Office dated January 18, 2007 and the filing of this appeal, the Board
lacks jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
This is the second appeal in the present case. In an October 11, 2007 decision, the Board
affirmed a January 18, 2007 Office decision which denied appellant’s claim for a traumatic
injury. The Board found that appellant failed to meet his burden of proof to establish that he
sustained a bilateral arm and shoulder injury causally related to the November 28, 2006

employment incident.1 The facts and the circumstances of the case are set forth in the Board’s
prior decision and are incorporated herein by reference.2
In a letter dated May 18, 2007, appellant requested reconsideration. He submitted a copy
of the traumatic injury claim filed on November 29, 2006 and a copy of his March 28, 2007
appeal form submitted to the Board. A November 28, 2006 attending physician’s report from
Dr. William D. Moore, a Board-certified internist, treated appellant for cervical pain which
began on November 28, 2006 when he was pushing a mail container at work. Dr. Moore
diagnosed C6-7 disc herniation and noted with a checkmark “yes” that appellant’s condition was
caused or aggravated by an employment activity. An April 16, 2007 attending physician’s report
from Dr. Andrew Cannestra, a Board-certified neurologist, noted that appellant reported pushing
a mail cart at work on November 28, 2006 when it stopped suddenly causing an injury to his
cervical spine. Dr. Cannestra diagnosed cervical disc herniation, left paracentral disc herniation
at C6-7 and noted with a checkmark “yes” that appellant’s condition was caused or aggravated
by an employment activity.
He noted appellant was totally disabled commencing
November 29, 2006. On June 21, 2007 Dr. Cannestra noted that appellant had surgery on May 7,
2007 and could return to full-time work on June 25, 2007 with no lifting over 25 pounds.
By decision dated December 5, 2007, the Office denied appellant’s reconsideration
request on the grounds that the evidence was repetitious and immaterial and insufficient to
warrant further merit review.
LEGAL PRECEDENT
Under section 8128(a) of the Act,3 the Office has the discretion to reopen a case for
review on the merits. It must exercise this discretion in accordance with the guidelines set forth
in section 10.606(b)(2) of the implementing federal regulations,4 which provides that a claimant
may obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
1

On November 29, 2006 appellant, then a 51-year-old tractor trailer operator, filed a claim alleging that, on
November 28, 2006, he experienced bilateral arm and shoulder pain while pushing a general purpose container on a
trailer.
2

Docket No. 07-1241 (issued October 11, 2007).

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

2

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.5
ANALYSIS
The Office denied appellant’s reconsideration request without conducting a merit review,
on the grounds that the evidence submitted neither raised substantive legal questions nor
included new and relevant evidence and was therefore insufficient to warrant review of the prior
decision.
However, appellant submitted relevant and pertinent evidence not previously considered
by the Office. The Office’s January 18, 2007 decision denied appellant’s claim because he had
not submitted sufficient medical evidence to establish his claim. Appellant submitted an
attending physician’s report from Dr. Cannestra dated April 17, 2007. He addressed the
causation of appellant’s injuries. Dr. Cannestra noted a history of appellant’s injury on
November 28, 2006 and diagnosed cervical disc herniation, left paracentral disc herniation at
C6-7. He noted with a checkmark “yes” that appellant’s condition was caused or aggravated by
an employment activity. Dr. Cannestra opined that appellant was totally disabled from
November 29, 2006 to June 18, 2007.
This medical evidence was not previously of record and is relevant to the issue of
whether appellant’s current condition is related to the incident of November 28, 2006. This
evidence was not previously considered by the Office in rendering a decision. The Board has
held that the requirement for reopening a claim for merit review does not include the requirement
that a claimant must submit all evidence which may be necessary to discharge his or her burden
of proof. Instead, the requirement pertaining to the submission of evidence in support of
reconsideration only specifies that the evidence be relevant and pertinent and not previously
considered by the Office.6 The Board finds that the report from Dr. Cannestra is relevant new
evidence that is sufficient to require reopening appellant’s case for further review on its merits.
Therefore, the Office improperly refused to reopen appellant’s claim for further review
on its merits under 5 U.S.C. § 8128. Consequently, the case will be remanded to the Office for a
merit review. Following this and such other development as deemed necessary, the Office shall
issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that the Office, in its decision dated December 5, 2007, improperly
denied appellant’s request for reconsideration of his case on its merits.7
5

20 C.F.R. § 10.608(b).

6

See Helen E. Tschantz, 39 ECAB 1382 (1988).

7

Following the Office’s December 5, 2007 decision and on appeal, appellant submitted additional evidence to the
Office. However, the Board may not consider new evidence on appeal; see 20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the December 5, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
development in accordance with this decision.
Issued: November 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

